OPINION
Tarry Miliner entered a plea of no contest to an indicted charge of possession of crack cocaine in an amount greater than ten grams but not exceeding twenty-five grams.  He was found guilty by the trial court and sentenced to five years imprisonment to be served concurrently with a fifteen-year to life sentence on a murder charge of which he had been convicted.  The court also imposed a six-month license suspension. Miliner filed a notice of appeal, and counsel was appointed to prosecute the appeal.  On December 3, 2001, appointed appellate counsel filed anAnders brief pursuant to Anders v. California (1967), 386 U.S. 738, wherein counsel represented to the court that after examination of the record, he could find no arguably meritorious issues for appellate review.  By decision and entry of December 10, 2001, we informed Miliner that his appointed appellate counsel had filed an Anders brief and accorded Miliner sixty days within which to file a pro se brief assigning errors for review by this court.  Miliner has not filed a brief with this court.
Appointed appellate counsel filed a comprehensive nine-page appellate brief with this court wherein he identified two potential assignments of error and proceeded to explain, with admirable specificity, why these assignments of error were not meritorious.
Pursuant to our responsibilities under Anders, we have thoroughly reviewed the record in this case and agree with the assessment of appointed appellate counsel that there are no arguably meritorious issues for appellate review.
Accordingly, the judgment appealed from will be affirmed.
GRADY, J. and YOUNG, J., concur.